o Oo NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CHARLOTTE WINELAND, et al.,
NO. C19-0793RSL
Plaintiffs,
V. ORDER GRANTING MOTION TO
EXTEND EXPERT DISCLOSURE
AIR & LIQUID SYSTEMS AND DISCOVERY DEADLINES
CORPORATION, et al., WITH REGARDS TO DR. ROGGLI
Defendants.

 

 

This matter comes before the Court on “Auburn Technology, Inc.’s Motion to Extend
Deadlines for Dr. Roggli Disclosure and Deposition.” Dkt. # 239.' The motion is unopposed and
therefore GRANTED. The deadline for disclosing Dr. Roggli’s opinions is extended to March
13, 2020, and his deposition may occur at a mutually agreed upon date no later than April 6,

2020.

Kw
DATED this 10 dayor (\aweA_ , 2020.
MMS Gmik

Robert S. Lasnik
United States District Judge

 

' Defendant Alfa Laval, Inc., joined in the motion. Dkt. # 241.

ORDER GRANTING MOTION TO EXTEND
EXPERT DISCLOSURE AND DISCOVERY - 1

 
